DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the item 104 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim(s) 1, 5, 11 and 17 objected to because of the following informalities: Claims 1 and 11 recite ‘enclosing_a’, instead of ‘enclosing a’. Claim 5 recites ‘and_rotate’ instead of ‘and rotate.’ Claim 17 recites ‘to_allow’ instead of ‘to allow.’ Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 4-8, 11-22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3-7, 8-19 of U.S. Patent No. 11115568 in view of Immel. 
The inventions are similar in scope, however, patent number 11115568 introduces a fin connection means for removably connecting the housing system, a fin with an outer surface, with a portion of the outer surface formed of a translucent material, and a plurality of adjustments including pan, tilt and pitch adjustments for positioning the camera angle in the housing relative to the watersports board which would be obvious before the effective filing date of the invention, and for one with ordinary skill where most of these features are also disclosed by Bell(US 9,969,469), Morlon (US 9,229,299), in view of Gasparro (US 2015/0217839).


Chart Comparison Chart
Application: 17/468,238
Patent: 11115568
1. An apparatus for connecting to the underside of a watersports board and suitable for holding and enclosing_a camera, the apparatus comprising: 

a fin having a proximal end, a distal end, two sides and a void internal to said fin; 

a housing system for holding a camera system within the void of the fin, said housing system comprising: 

a housing having, an outer surface, an opening positioned in the outer surface, a void internal to the outer surface, said void accessible through the opening and said void configured to hold and enclose at least one camera, and a closure removably connected with the opening, wherein the closure in a first position seals the opening to make the void and housing watertight and the closure in a second open position provides access to the void enabling a camera system be removed or inserted; 

a housing assembly for holding the housing within the void of the fin, said housing assembly having at least one adjustment, said adjustment so as to allow the user to move and set at least one camera within the void to a plurality of pitch and angles; and a fin connection means for removably connecting the fin to the underside of a watersports board; 

wherein said fin is connected with the underside of the watersports board positioning the housing system below the waterline of the watersports board to position at least one camera in the housing system below the waterline so as to film below the waterline.
1. An apparatus for connecting to the underside of a watersports board and suitable for holding and enclosing a camera, the apparatus comprising: 

a fin having a proximal end, a distal end, two sides and a void internal to said fin; 

a housing system for holding a camera and for connecting with the fin, comprising: 

a housing, having an outer surface, an opening positioned in the outer surface and a void internal to the outer surface, said void accessible through the opening and said void configured to hold and enclose at least one camera, and a closure removably connected with the opening, wherein the closure in a first position seals the opening to make the void and housing watertight and the closure in a second open position provides access to the void enabling a camera system be removed or inserted; 

a housing assembly for holding the housing, said housing assembly having at least one adjustment, said adjustment positioned outside of the housing outer surface, but extending into the void so as to allow the user to move and set the camera within the void to a plurality of pitch and angles; and 

a housing connection means connected with the housing assembly, and removably connectable with the fin; and 

a fin connection means for removably connecting the housing system to the underside of a watersports board; 

wherein said fin is connected with the underside of the watersports board, the housing system is positioned below the waterline of the watersports board to position a camera in the housing system below the waterline so as to film below the waterline.
2. The apparatus of Claim 1, wherein said fin includes an outer surface having an opening positioned in the outer surface of the fin, and the void of the fin internal to the outer surface, said void of the fin accessible through the opening and said void of the fin is configured to hold and enclose the housing system housing a camera system, and a closure removably connected with the opening, wherein the closure in a first position seals the opening to make the void of the fin watertight and the closure in a second open position provides access to the void of the fin enabling at least one camera system be removed or inserted into the housing system.

3. The apparatus of claim 1, wherein the adjustment comprises a plurality of adjustments including pan, tilt and pitch adjustments for positioning the camera angle in the housing relative to the watersports board.  


4. The apparatus of claim 1, wherein said housing contains at least one removably mounted camera system within the housing.
3. The apparatus of claim 1, wherein said housing contains a removably mounted camera system within the housing.  

5. The apparatus of claim 4, wherein said housing assembly further comprises a hinge mounted between the camera and the housing such that the camera can pivot and_rotate among a plurality of pivot and rotation positions within the housing.
4. The apparatus of claim 3, wherein said housing assembly further comprises a hinge mounted between the camera and the housing such that the camera can pivot and rotate among a plurality of pivot and rotation positions within the housing.
6. The apparatus of claim 1, where the at least one adjustment includes two rotation vertical adjustments and at least one pivot horizontal adjustment.
5. The apparatus of claim 1, where the at least one adjustment includes two rotation vertical adjustments and at least one pivot horizontal adjustment.
7. The apparatus of claim 4, wherein the camera system further comprises a computer processing unit, a power supply, and data storage drive can fit into the housing void compartment.
6. The apparatus of claim 1, wherein the camera system further comprises a computer processing unit, a power supply, and data storage drive can fit into the housing void compartment.
8. The apparatus of claim 1, wherein the fin further comprises a charging port near the proximal end.
7. The apparatus of claim 1, wherein the fin further comprises a charging port near the proximal end.
9. The apparatus of claim 1, where the fin has an outer surface, with a portion of the outer surface formed of a translucent material that enables the camera to film a predetermined field of view through the outer surface of the fin.

10. The apparatus of claim 4, wherein the camera system having at least one lens, said lens positioned to film in the distal end of the fin.

11. A housing system for holding and enclosinga camera system within the void of a fin connected to the underside of a water vessel, the housing system comprising: 

a housing having an outer surface, an opening positioned in the outer surface and a void of the housing internal the outer surface, said housing void accessible through the opening and said housing void configured to hold and enclose at least one camera, and a closure removably connected with the opening, wherein the closure, in a in a first position, seals the opening to make the housing void and housing watertight, and the closure, in a second open position, provides access to the housing void enabling a camera systems be removed or inserted; 

a housing assembly for holding the housing, said housing assembly having at least one adjustment positioned outside of the housing outer surface but contained within the void of the fin, and said at least one adjustment extending into the housing void so as to allow the user to move and set the camera within the housing void to a plurality of pitch and angles; and 

a housing connection means for connecting the housing with the fin of a water vessel, said housing connection means connected with the housing assembly; wherein the housing connection is configured to connect within a void of the fin and to position the housing system within the fin and on the underside of the water vessel and below the waterline of the water vessel to position a camera within the fin below the waterline so as to film below the waterline.
8. A housing system for holding and enclosing a camera system for the connection to a fin of the underside of a water vessel, the housing system comprising: 

a housing having an outer surface, an opening positioned in the outer surface and a void internal the outer surface, said void accessible through the opening and said void configured to hold and enclose at least one camera, and a closure removably connected with the opening, wherein the closure in a in a first position seals the opening to make the void and housing watertight and the closure in a second open position provides access to the void enabling a camera systems be removed or inserted; 

a housing assembly for holding the housing, said housing assembly having at least one adjustments positioned outside of the housing outer surface, but extending into the void so as to allow the user to move and set the camera within the void to a plurality of pitch and angles; and 

a housing connection means for interfacing with a fin on a water vessel, said housing connection means connected with the housing assembly; 

wherein the housing connection is configured to connect with the fin to position the housing system on the underside of the water vessel and below the waterline of the water vessel to position a camera within the housing system below the waterline so as to film below the waterline.
12. The apparatus of claim 11, wherein said housing contains a removably mounted camera system within the housing.
9. The apparatus of claim 8, wherein said housing contains a removably mounted camera system within the housing.
13. The apparatus of claim 11, wherein said housing assembly further comprises a hinge mounted in between the camera and the housing such that the camera can pivot and_rotate among a plurality of pivot and rotation positions within the housing.  

10. The apparatus of claim 8, wherein said housing assembly further comprises a hinge mounted in between the camera and the housing such that the camera can pivot and rotate among a plurality of pivot and rotation positions within the housing.
14. The apparatus of claim 11, where the at least one adjustment includes two rotation vertical adjustments and at least one pivot horizontal adjustment.
11. The apparatus of claim 8, where the at least one adjustment includes two rotation vertical adjustments and at least one pivot horizontal adjustment.
15. The apparatus of claim 11, wherein the camera system further comprises a computer processing unit, a power supply, and data storage drive can fit into the housing void compartment.
12. The apparatus of claim 8, wherein the camera system further comprises a computer processing unit, a power supply, and data storage drive can fit into the housing void compartment.
16. The apparatus of claim 11, wherein the fin further comprises a charging port near the proximal end.
13. The apparatus of claim 8, wherein the fin further comprises a charging port near the proximal end.
17. A system for recording underwater images, the system comprising: 

a water sports board that floats on water, having a top and bottom and a waterline; and 

a fin having a proximal end, a distal end, two sides and a void internal to said fin; and 

a fin connection means for connecting the fin to the underside of said board with the fin being positioned extending generally perpendicularly from the underside of the board; and 

a housing system for holding a camera within the void of the fin, the housing system comprising: 

a housing having an outer surface, an opening positioned in the outer surface and a void internal to the outer surface of the housing, said housing void accessible through the opening and said housing void configured to hold and enclose at least one camera, and a closure removably connected with the opening, wherein the closure in a first position seals the opening to make the void and said housing water tight and the closure in a second open position provides access to the housing void enabling a camera system be removed or inserted; 

a housing assembly for holding the housing having at least one adjustments, said adjustments positioned within the void of the fin and outside of the housing outer surface of the housing, but extending into the housing void so as toallow the user to move and set the camera within the void of the housing to a plurality of pitch and angles; and 

a housing connection means connected with the housing assembly, wherein the housing connection means connects the housing system with the fin within void of the fin; and 

a camera system mounted in the housing;

 wherein the fin connections means removably connects the fin containing housing system to the underside of the board, and wherein said fin is connected with the underside of the watersports board, the housing system is positioned below the waterline of the watersports board to position the camera system in the housing below the waterline so as to film below the waterline.
14. A system for recording underwater images, the system comprising: 

a water sports board that floats on water, having a top and bottom and a waterline; and 

a fin having a proximal end, a distal end, two sides and a void internal to said fin; and 

a fin connection means for connecting the fin to the underside of said board with the fin being positioned generally perpendicularly to the underside of the board; and 

a housing system for holding a camera for and connecting with the fin, the housing system comprising: 

a housing having an outer surface, an opening positioned in the outer surface and a void internal to the outer surface, said void accessible through the opening and said void configured to hold and enclose at least one camera, and a closure removably connected with the opening, wherein the closure in a first position seals the opening to make the void and said housing water tight and the closure in a second open position provides access to the void enabling a camera system be removed or inserted; 

a housing assembly for holding the housing having at least one adjustments, said adjustment positioned outside of the housing outer surface, but extending into the void so as to allow the user outside the housing to move and set the camera within the void to a plurality of pitch and angles; and 

a housing connection means connected with the housing assembly, wherein the housing connection means removably connects the housing system with the fin; and 

a camera system removably mounted in the housing; 

wherein the fin connections means removably connects the fin and the housing system to the underside of the board, and wherein said fin is connected with the underside of the watersports board, the housing system is positioned below the waterline of the watersports board to position the camera system in the housing below the waterline so as to film below the waterline.
18. The system of claim 17, wherein the adjustments comprises a plurality of adjustments including pan, tilt and pitch adjustments for positioning the camera angle in the housing relative to the watersports board.
15. The system of claim 14, wherein the adjustment comprises a plurality of adjustments including pan, tilt and pitch adjustments for positioning the camera angle in the housing relative to the watersports board.
19. The system of claim 18, wherein said housing assembly further comprises a hinge mounted between the camera and the housing such that the camera can pivot and rotate among a plurality of pivot and rotation positions within the housing.
16. The system of claim 14, wherein said housing assembly further comprises a hinge mounted between the camera and the housing such that the camera can pivot and rotate among a plurality of  pivot and rotation positions within the housing.
20. The system of claim 18, where the at least one adjustment includes two rotation vertical adjustments and at least one pivot horizontal adjustment.
17. The system of claim 15, where the at least one adjustment includes two rotation vertical adjustments and at least one pivot horizontal adjustment.
21. The system of claim 17, wherein the camera system further comprises a computer processing unit, a power supply, and data storage drive can fit into the housing void compartment.
18. The system of claim 14, wherein the camera system further comprises a computer processing unit, a power supply, and data storage drive can fit into the housing void compartment.
22. The system of claim 17, wherein the fin further comprises a charging port near the proximal end.
19. The system of claim 14, wherein the fin further comprises a charging port near the proximal end.


Allowable Subject Matter

Claim(s) 2-3, 9-10, 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852